Title: James Allen to John Adams, 12 Jul. 1786
From: Allen, James
To: Adams, John


          
            
              Dear Sir—
            
            

              Boston

               July 12. 1786
            
          

          I Beg you to excuse my obtruding on your Public attention: Tho the
            Subject be comparativly Frivolous, to me it is Very Interesting—You, will, Recollet,
            Sir? what a Friendly Part you took to Adjust our Family Concerns with the late Colo Brattle—They have Since been Settled by Public
            Commissioners, and are now, after the return of Mr T.
            Brattle revising by my consent, But the Proceedings are suspended that I may Prove a
            point by Evidence I flatter myself you will be able to furnish—It relates to An Action
            you Brought Against Mr Oliver of Salem, I entreat you to
            recollet, After droping that Action, my return to you from Mr Oliver who denied receiving the sum of Four thousand pounds which was Charged
            him by Colo Brattle on the Probate Record; I beg you to
            recollet your Sending me to Colo Brattle for his Receipts,
            and that he could not find all of them,—if, Unfortunatly, the multitude of your
            Attentions have effaced the memory of these Circumstances to the Degree you can’t
            recollect them Precisly, I Pray, your Endeavours to remember what you Possibly may with
            regard to what happend at that Period* and which may tend to cast Light on a Point of
            Truth I ought not to be put to the Pain of illucidating—
          I Beg the Honor of An Answer by the most Convinient Opportunity— /
            and am, Dear Sir, with Zeal / & Esteem and affection / your obliged Friend
            & / Huml ser

          
            
              James Allen
            
          
          
            *your Conversations with me on Brattle not being able, and saying
              he could not find the recits &c &c
          
        